concurring opinion
Cole, Judge:
My views set forth in Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175, questioning the jurisdiction of the division to decide a case somewhat similar to these proceedings, continue as the minority ■expression from the division. Under the practice and procedure of the court and the rules applicable thereto, much litigation before the court is'dependent upon my participation in a decision of the same. Adhering, however, to my views ■ expressed in the Bush case, supra, but for the purpose of expediting the work of the court, I am joining my colleagues in the disposition of this case, and concur in the opinion and judgment attached hereto.